SIMPSON, J.
— This is a statutory action of ejectment by the appellant against the appellees. The land sued for is described in the complaint as “hotel and lot in Notasulga, Alabama, now occupied by said R. B. Wilkerson.” The complaint was demurred to on the ground that “the description of the property sued for is insufficient.” Said demurrer was sustained, and plaintiff took a nonsuit and appealed.
A description which furnishes the means of making it certain by proof is sufficient. The burden would be on the plaintiff to prove what hotel and lot in Notasulga was occupied by said R. B. Wilkerson at the time the suit was commenced., and with proof of that the description would be made certain. — Kimbrell v. Rodgers, 90 Ala. 339, 7 South. 241; Angel v. Simpson, 85 Ala. 53, 3 South. 758; Eufaula N. Bk. v. Pruett, 128 Ala. 470, 30 South. 731. In the cases of Griffin v. Hall, 111 Ala. 601, 20 South. 485, Ib., 115 Ala. 482, 22 South. 162, and Foy v. Wellborn, 112 Ala. 160, 20 South. 604, no data *304are given from which it conld be made known what lot was intended. In the case of Goodwyn v. Forman, 114 Ala. 489, 21 South. 946, besides the indefiniteness of the lands reserved, the description does not show whether or not the land is “east” of St, Stephens, or Huntsville, nor, in fact, whether it is in Alabama.
The court erred in sustaining the demurrer. The judgment of the court is reversed, the nonsuit is set aside, and the cause remended.
Reversed and remanded..
Dowdell, C. J., and McClellan and Mayfield, JJ., concur.